Citation Nr: 0417419	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1969 to September 1971.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  A 
hearing was held before a VA local hearing officer at the RO 
in October 1999.  A Travel Board hearing was held at the RO 
before the undersigned in December 2003.

In August 2003 the RO granted service connection for post-
traumatic stress disorder (PTSD), a matter which had been 
developed for appellate review.  As such, the only remaining 
issues before the Board are those as listed on the title page 
of this decision.

This appeal is REMANDED, in part (issues #2, 3 and 4 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

It is not shown that the veteran currently has hemorrhoids.


CONCLUSION OF LAW

Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The veteran's initial claim for service connection for 
hemorrhoids was received by the RO in November 1998, and was 
denied in a June 1999 rating decision as not well grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA eliminated the concept of a 
well-grounded claim.  The law also provided that under 
certain circumstances claims that were denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  

In March 2002 the RO advised the veteran that it was going to 
review his claim pursuant to the VCAA.  In a June 2003 
supplemental statement of the case (SSOC) the RO re-
adjudicated the claim on a de novo basis and denied the 
claim.  The SSOC also included pertinent VCAA regulations.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The March 2002 letter to the veteran, informing 
him of the VCAA, and that the RO would reconsider his claim 
on its own motion, appears to meet the Court's guidelines 
regarding initial VCAA notice.  The letter advised the 
veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  In one form or another the 
veteran has now received all required notice, and has had 
more than ample time to respond.  


Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the veteran was not specifically 
advised to submit everything in his possession pertaining to 
the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini, supra, suggesting 
that was necessary was obiter dictum, and not binding on VA.  
Regardless, the March 2002 letter advised the veteran what 
type of evidence, to include medical records showing a 
current physical disability, was necessary to establish 
entitlement to the benefit sought (and by inference that he 
should submit such evidence).  In these circumstances, 
advising the veteran to submit everything he has pertinent to 
this claim would serve no useful purpose.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  Concerning his service medical 
records, while the veteran testified in December 2003 (see 
page 13 of hearing transcript) that he was treated for 
hemorrhoids while stationed at Fort Jackson, South Carolina, 
treatment records on file from this facility make no mention 
of any such treatment.  Nothing is of record to alert the 
Board that not all of his service medical records have been 
obtained.  Also, while he testified that he had informed both 
his private treating physician as well as a specified VA 
physician of his hemorrhoid disorder, review of several 
private and VA treatment records associated with treatment 
afforded the veteran by each of these named medical 
professionals make no mention of any hemorrhoid-related 
complaints.  The veteran, also in the course of his December 
2003 hearing before the undersigned, indicated that he would 
obtain private medical records dated previous to other such 
records (dated from 1983 to 1999) that had been associated 
with the record.  See page 15 of hearing transcript.  The 
record was held in abeyance 60-days for this purpose.  More 
than five months have passed, and he has not submitted any 
such records.  The Board observes that "the duty to assist 
is not always a one-way street.  If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board also 
acknowledges that the veteran has not been afforded a VA 
examination, but has determined that there is no reasonable 
possibility that a VA examination would provide information 
of probative value to the matter at hand.  38 C.F.R. § 3.159 
states that a medical examination or medical opinion is 
necessary if the medical evidence indicates that the 
"claimed disability or symptoms may be associated with the 
established event, injury, or disease in service...."  See 
38 C.F.R. § 3.159(4)(i)(C).  Here, the record shows nothing 
in service to which the claimed hemorrhoid disability could 
be related.  All of VA's notice and assistance duties, 
including those mandated by the VCAA, are met.

Factual Background

The veteran claims that he has hemorrhoids which began during 
active service and have continued to the present.  

The veteran's service medical records show that clinical 
evaluation of the veteran's anus and rectum was normal on 
August 1969 pre-induction service examination.  Various 
treatment records, all from Fort Jackson, South Carolina, are 
devoid of any mention of either complaints of, and or 
treatment afforded for, hemorrhoids.  On his August 1971 
service separation examination, clinical evaluation of the 
anus and rectum was normal.  Also, review of a Report of 
Medical History completed by the veteran in August 1971 shows 
that he indicated that he had never had problems associated 
with piles or rectal disease.  

Private medical records associated with the record, dated 
from 1983 to 1999, make no mention of any treatment afforded 
the veteran for problems associated with hemorrhoids.  

Review of VA medical records dated from 1998 to 2003, 
including several outpatient treatment records as well as a 
November 1998 history and physical examination report and the 
report of a May 2003 VA PTSD examination, is completely 
devoid of any findings relating to either complaints of, 
treatment afforded for, or a diagnosis of hemorrhoids.  In 
fact, these VA records, like the above-mentioned private 
medical records, do not show that the veteran had at any time 
provided even a history of problems associated with 
hemorrhoids.  Also, and of particular significance to this 
claim, the above-mentioned November 1998 VA history and 
physical examination report shows that rectal examination of 
the veteran was normal.  

Laws and Regulations
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has hemorrhoids, the disability for which 
he seeks service connection.  The veteran was specifically 
advised that to establish service connection, he must show 
that he has the claimed disability and that it is related to 
disease or injury in service.  He has not submitted any 
evidence of a current diagnosis of hemorrhoids.  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection].  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As a layperson, the 
veteran is not competent to establish by his own opinion that 
he has the claimed disability.  See Espiritu, supra.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

Service connection for hemorrhoids is denied.  


REMAND

Regarding VA's duty to assist the appellant in developing 
claims, the veteran's service medical records reveal that he 
complained of headaches on several occasions during his 
period of service.  Tension headaches was diagnosed in July 
1971.  Private medical records dated in 1994 [month 
illegible] and February 1996 show headache-related 
complaints.  Review of the record reveals that he has not 
been afforded a VA examination to obtain a nexus opinion.  
See 38 C.F.R. § 3.159(c)(4).  Here, there is competent 
evidence of recurrent symptoms of disability and that the 
veteran was treated for headaches in service.  A VA 
examination to ascertain whether there is a nexus between the 
two is indicated.  


At his December 2003 hearing, the veteran's representative 
indicated that service connection for hypertension was being 
sought on the theory that it was secondary to his service-
connected diabetes mellitus disability.  See page 3 of 
hearing transcript.  The veteran testified at that time that 
he was being treated for hypertension at the VA Medical 
Center (VAMC) in Columbia, South Carolina.  See page 9 of 
hearing transcript.  He added that a physician at this 
facility had told him that his service-connected diabetes 
mellitus had "aggravated" his hypertension.  Id.  The most 
recent VA treatment report of record is dated in April 2001.  
Based upon the veteran's testimony, it appears that pertinent 
medical evidence is outstanding, and development for such 
evidence is clearly indicated.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession; such records may have bearing on the 
veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Further, the veteran has not been afforded a VA 
examination concerning his hypertension claim.  As he has a 
recent VA medical diagnosis of hypertension (see report of 
May 2003 VA PTSD examination), a service-connected diabetes 
mellitus disability, and (per his allegations) there is the 
possibility of a nexus between the two, a VA examination is 
indicated.

As to the veteran's claim for service connection for gout, he 
testified in December 2003 that he was currently being 
treated by a private physician and VA for this disorder.  See 
page 11 of hearing transcript.  The most recent treatment 
record associated with treatment afforded the veteran by this 
private physician is dated in May 1999, and the most recent 
VA treatment record is dated in April 2001.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should make the necessary 
arrangements to obtain the veteran's 
treatment records from the Columbia, South 
Carolina, VAMC for all treatment since April 
2001.  


2.  The RO should also obtain for the record 
the veteran's private treatment records from 
Dr. Willie B. Louis, Orangeburg, South 
Carolina dated from 1972 to 1983 and from 
June 1999 to the present.  If such records 
cannot be obtained, an explanation should be 
provided for the claims folder.

3.  The RO should also seek to contact the 
named VA physician who the veteran indicated 
at his December 2003 hearing had told him 
that his diabetes mellitus had "aggravated" 
his hypertension.  See page 9 of hearing 
transcript for the name of the physician.  
The physician should be requested to comment 
on the veteran's statement concerning any 
such relationship between the veteran's 
hypertension and his diabetes mellitus.   

4.  The RO should arrange for the veteran to 
be afforded an examination by a neurologist 
to determine whether he has a chronic 
headache disorder and, if so, whether it is 
as likely as not related to his service.  
Send the claims folder to the examiner for 
review.  The examiner should review the 
veteran's claims file, note his history of 
headache-related treatment in service, and 
provide a medical opinion as to whether any 
current headache disability is at least as 
likely as not related to his service.  The 
examiner should explain the rationale for any 
opinion given.

5.  The veteran must be afforded a VA 
cardiovascular examination to determine the 
nature and etiology of any hypertension 
disorder he may have.  Any indicated tests or 
studies should be conducted.  The claims 
folder must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should render an 
opinion as to the nature of the veteran's 
current hypertension disorder, if any, and 
opine whether it is at least likely as not 
that any current hypertension disorder was 
either caused by, or increased in severity 
due to, the veteran's service-connected 
diabetes mellitus.  If the veteran's service-
connected diabetes mellitus aggravated a 
hypertension disability, the examiner should 
specify, so far as possible, the degree of 
such aggravation.  The report of the 
examination should include the rationale for 
all opinions expressed.

6.  If any medical records obtained as a 
result of the development sought via 1. and 
2. above include a diagnosis of gout, the 
veteran should then be afforded an 
appropriate VA examination to determine 
whether he indeed has gout and, if so, its 
likely etiology.  The examiner should provide 
an opinion as to whether any current gout 
disorder diagnosed is, as likely as not, 
related to the veteran's active service.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
performed.  The examiner should explain the 
rationale for all opinions given.

7.  After the development ordered above 
is completed, the RO should readjudicate 
the matters on appeal.  If any remain 
denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



